     Case 2:20-cv-00239-TLN-EFB Document 11 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEON HAYGOOD,                                     No. 2:20-cv-0239-TLN-EFB
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff Deon Haygood (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 12, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 10.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:20-cv-00239-TLN-EFB Document 11 Filed 08/31/20 Page 2 of 2

 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed June 12, 2020 (ECF No. 10), are adopted in

 5             full; and

 6          2. This action is DISMISSED without prejudice for the reasons set forth in the April 22,

 7   2020 screening order (ECF No. 6); and

 8          3. The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   DATED: August 30, 2020

11

12

13                                                               Troy L. Nunley
                                                                 United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
